DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 54-76 are pending, newly added, and under consideration in this action. Claims 1-53 are canceled.

Double Patenting
Applicant is advised that should claim 64 be found allowable, claim 71 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 54, 59, and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 54, 59, and 60 introduce new matter as the claims recite the limitation: “0% to 3% of one or more polyols”. There is no support in the specification for this limitation, in particular amounts of polyol less than 0.5%, as the limitation was not described in the specification as filed, and a person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses a minimum amount of polyol being about 0.5% (e.g., Spec., para.134), but does not describe the instantly claimed limitation. There is no guidance in the specification to select an amount of polyol between the amount of 0-3%. In particular, there is no guidance in the specification for the amount of 0-0.5% of polyol, and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 54, the claim is unclear as to what structure is encompassed by the claim, i.e. whether the claim is intended to be read as a two component product (where the first and second components are separate) or a single composition having the first and second component mixed together. It is unclear if the “bioabsorbable, homogenous composition” in the last line of the claim is referring to the “bone hemostatic and adhesive composition” in the preamble of the claim (and thus the claim referring to a single composition having the first and second components mixed together), or if it is referring to an intended use of the claim (in which case the claim is directed to a product having the first and second components not mixed together). 
	For the purposes of examination below, because of the recitation “composition” in the preamble with no indication that the two components of the composition are separate, and the pending dependent claims referring to additives in the mixed composition (e.g. claims 64-68, 71, and 72), the claims will be interpreted as being directed to a composition having the claimed first and second components mixed together.  
Further regarding claim 54, the claim recites the limitation "the first and second compositions" in the second to last line of the claim. There is insufficient antecedent basis for this limitation in the claim as there is no previous mention of a first and second compositions in the claim. It is noted that previously mentioned in the claim are first and second components.
	With regards to claim 68, the abbreviation “ALD” in line 2 of the claim appears to be referring to a genus of polyfunctional isocyanate compound. However, in the specification, the abbreviation “ALD” is used as an abbreviation of a specific polyfunctional isocyanate compound ([5-[2-[2-(4-isocyanatobenzoyl)oxypropanoyloxy]-ethoxy]-1-methyl-2-oxo-pentyl]-4-isocyanatobenzoate, Spec. para.121). The conflicting use of the abbreviation renders the claim indefinite as it is unclear whether 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54-76 are rejected under 35 U.S.C. 103 as being unpatentable over Bezwada et al. (Bezwada) (US 2014/0213688 A1; published July 31, 2014).
	Applicant claims a bone hemostatic and adhesive composition comprising a first component and a second component, 
	wherein the first component comprises 30% to 40% of a polyfunctional isocyanate compound, 0% to 3% of one or more polyols, 50-65% of a particulate component, based upon the total weight of the first component,
	wherein the second component comprises 3% to 5% of a polyfunctional isocyanate compound, 0.5 to 15% of one or more polyols, 70% to 85% of a particulate component, based upon the total weight of the second component,
	wherein the particulate component comprises one or more particulate matters, and 
	wherein the first and the second compositions are mixed together to form a bioabsorbable, homogenous composition.

	Claim Interpretation: As noted above, as currently written, it is unclear if the claims are directed to a two-component product, i.e. the two components not being mixed together, or directed to a single composition having the first and second component mixed together. For the purposes of examination, because of the recitation “composition” in the preamble with no indication that the two components of the composition are separate, and the pending dependent claims referring to additives in the mixed composition (e.g. claims 64-68, 71, and 72), the claims will be interpreted as referring to a composition having the claimed first and second components mixed together (i.e. claim 54’s limitation, “wherein the first and the second compositions are mixed together to form a bioabsorbable, homogenous composition” being read as a structural limitation, not an intended use of the bone hemostatic and adhesive composition).

	Bezwada discloses putty compositions comprising a mixture of two or more individual putties formed through mixing of one or more reactive components and one or more additive (filler) components. The compositions are used in bone hemostasis, repair, and reconstruction (abstract; para.0001; Bezwada claim 36). In certain embodiments, the compositions are hemostatic and adhesive,  Component putties may be mixed to relative homogeneity by hand to produce the final product compositions (para.0144). 
The curable, absorbable polyurethane and polyureaurethane compositions comprise a polyaromatic polyisocyanate and one or more polyols and/or polyamines. Bezwada discloses that the composition preferably is provided in binary form, more specifically in the form of two putties which, when mixed or kneaded together form a settable hemostatic agent, bone substitute, or cement (para.0008, 0036). 
	In an embodiment, the binary package or article of manufacture comprises a first component and a second component, wherein the first component contains a curable prepolymer of a polyaromatic polyisocyanate having a hydrolysable linkage bridging at least two of the aromatic rings and a polyol in the form of a putty, and the second component, also in the form of a putty, contains an isocyanate, an absorbable polyol, a chain extender and none, or one or more additives (para.0008, 0025). (It is noted that Bezwada uses the terms “isocyanate” and “polyisocyanate” interchangeably to refer to the polyaromatic isocyanates used in making the curable, absorbable polyurethane compositions (para.0032)).
	In another embodiment, the package or article of manufacture comprises a first component and a second component, wherein the first component contains a curable polyaromatic di- or polyisocyanate having at least one hydrolysable linkage bridging at least two of the aromatic rings and is in the form of putty-like consistency while the second component contains a polyol and/or a polyamine, also in the form of putty-like consistency. The putties of the first and second components are mixed or kneaded together at the time of use to form a settable hemostatic agent or bone void filler or bone cement. In component 1, a small amount of polyol may be added to form a putty-like prepolymer while a small amount of isocyanate may be added to component 2 to form a putty-like polyol derivative (para.0018).
	The isocyanate component of the putties may be an aromatic isocyante, an aliphatic isocyanate, a cycloaliphatic isocyanate, or an adduct of an isocyanate. Examples of suitable adducts of isocyanate include a hexamethylene diisocyanate trimer and a hexamethylene diisocyanate biuret. diphenylmethanediisocyanate (MDI). Commercially available examples of diphenylmethanediisocyanate include mixtures of 2,4-diphenylmethane diisocyanate and 4,4-diphenylmethanediisocyanate isomers. A preferred isocyanate is [5-[2-[2-(4-isocyanatobenzoyl)oxypropanoyloxy]-ethoxy]-1-methyl-2-oxo-pentyl]-4-isocyanatobenzoate (ALD), which is readily hydrolysable (para.0109).
	With regards to the polyol component, Bezwada discloses that generally, the ratio of polyisocyanate to polyol is at least 2:1. In some embodiments, the ratio is about 5:1, about 8:1, about 10:1, about 20:1, or about 50:1 (para.0110). Among the suitable polyols include diols and polydiols, such as ethylene glycol, propylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,3-cyclopentanediol, 1,6-hexanediol, 1,8-octanediol, and combinations thereof. Among the suitable polydiols include polyols derived from glycolide, lactide, trimethylenecarbonate, p-dioxanone, and/or caprolactone. In an embodiment, the polyol is a synthetic polyol, such as a polycaprolactone co-glycolide or a polycaprolactone co-lactide (para.0112-113). 
	Bezwada discloses that generally, compositions having a putty-like consistency may be achieved by appropriate adjustment of the liquid to solid ratio. Particle size may also be varied, with smaller particle sizes yielding smoother more cohesive putties. Alternatively or additionally, reactive components which are liquids and/or powders may be partially reacted by limiting one or more of the reactants to produce more viscous version of the liquid components. Softeners such as nonreactive surfactants, hydrophilic polymers such as polyethylene glycol alkyl ether, etc., may also be added (para.0134). When one or more reactive components are particulate solids, Bezwada discloses that it may be desirable to mix it with a liquid or moldable solid in order to produce a useful putty. Bezwada discloses that there are also instances independent of the physical nature of the reactive components, where further adjustment of viscosity is required, and in these instances, it is acceptable to add additional liquid (para.0134-0135).
	Both the putty- and non-putty compositions may contain particulate materials. In an embodiment, the particulate material is an osteoconductive material. The particulate material supports or promotes the growth of bone at the application site (para.0148). In an embodiment, the particulate calcium carbonate, magnesium carbonate, aluminum carbonate, iron carbonate, zinc carbonate, calcium bicarbonate, and sodium bicarbonate or any combination thereof. In an embodiment, the particulate material is bone (e.g., demineralized bone, bone morphogenetic protein, allograft bone, and/or autogenous bone), calcium phosphate, siliconized calcium phosphate, substituted calcium phosphates, calcium pyrophosphate, hydroxyapatite, polymethyl methacrylate, glass-ionomer, absorbable phosphate glass, calcium sulfate, tricalcium phosphate (e.g., beta tricalcium phosphate), or any combination thereof (par.0149). 
In an embodiment, the particulate material is present in an amount of from about 10-20%by weight of the composition, or from about 20-30%, about 30-40%, about 40-50%, about 50-60%, about 60-70%, or about 70-80% by weight of the composition (para.0046, 0150).
	The compositions may also optionally comprise one or more antioxidants. Among the suitable antioxidants include Vitamin E acetate (tocopheryl acetate). The antioxidant may be present in an amount of from about 0.01-5% by weight of the composition (para.0142; Bezwada claim 48).
	Bezwada’s Table 1 provides a summary of the exemplary putty compositions. Bezwada notes that all of the ALD putties (putty A) displayed excellent hand feel, holding their shape upon storage and did not stick to gloves. All putties formed possessed a smooth texture with little evidence of calcium salt granules, regardless of composition or size. Bezwada notes that polyol putties displayed varying amounts of creep upon storage depending on composition. Options for reducing creep included increasing the particulate calcium salt content. Alternatively, viscosity of the liquid component was adjusted through the use of a viscosity-increasing partial reaction of the liquid component, which is exemplified in Example #12 (para.0175, Table 1). 
	Putty B of Bezwada’s Example 12 exemplifies a polyol putty having an amount of ALD mixed with it, and was disclosed to have good handling properties and a similar feel to ALD putties (putty A), does not stick to gloves, and holds shape like ALD putties (Table 1). 
	Putties A and B in Bezwada’s Table 1 were mixed together in an approximately 1:1 molar ratio of isocyanate to polyol. After mixing two reactive putties, the combined putty is exothermic, softens slightly 
	Bezwada’s Clinical Example B also exemplifies mixing by kneading two putties, each having a mixture of ALD, polyol, and particulate material, to form a two-putty mixture, which was hemostatic and adhesive (para.0183).
	
	Bezwada is not anticipatory of the instant claims because Bezwada discloses amounts and ranges of claimed components that are broader in scope than those recited in the instant claims. However, Bezwada renders the amounts and ranges recited in the instant claims obvious for the reasons set forth below.

	As discussed above, the claims are being interpreted as a composition comprising the first and second components mixed together. Thus, in the case that the first component and second component in claim 54 are mixed together to form a composition that is 50% first component and 50% second component, the composition would have the following ranges (wt.% based on the total composition):
Polyfunctional isocyanate compound: 16.5-22.5 wt.%
One of more polyols: up to 9 wt.%
Particulate component: 60-75 wt.%.
Bezwada’s Example 7 (Table 1), for example, exemplifies:
a first putty (Putty A) comprising 
ALD (37 wt.%) and 
particulate materials (total of 63 wt.%), and 
a second putty (Putty B) comprising 
polyol (43 wt.%) and 
particulate materials (total of 57 wt.%) (Table 1).
In the case that Putties A and B from Bezwada’s Example 7 are mixed in a 50/50 mixture, the putty composition having a mixture of Putty A and B would have:
ALD: 18.5 wt.%
Polyol: 21.5 wt.%
Particulate material: 60 wt.%
With regards to the amount of ALD (polyfunctional isocyanate compound), the aforementioned composition of Bezwada’s Example 7 includes an amount of ALD within the ranges encompassed by the compositions of the instant claims 54 and 55. With regards to claim 56, which encompasses a greater amount of polyfunctional isocyanate compound than was is exemplified by Bezwada’s Example 7’s 50/50 mixture composition (i.e. up to 22.5 wt.%), as evidenced by Bezwada’s Example 12, Bezwada encompasses putty compositions having a greater amount of ALD, e.g., up to at least 27 wt.% of the composition.
With regards to the amount of particulate material, the aforementioned composition of Bezwada’s Example 7 includes an amount of particulate material within the ranges encompassed by the compositions of the instant claims 54 and 63. With regards to the amount of particulate materials in the instant claims 61 and 62, as discussed above, Bezwada discloses that their putty compositions may include an amount of particulate material up to 80% by weight of the composition.
With regards to the amount of polyol in claims 54 and 57-60, although the aforementioned composition of Bezwada’s Example 7 includes an amount of polyol greater than the range encompassed by a 50/50 mixture of the claimed first and second component, as discussed above, Bezwada discloses that the ratio of polyisocyanate to polyol may range from 2:1 to 50:1. Thus, in the case that a 50:1 ratio of 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Although Bezwada does not appear to explicitly exemplify a first putty and second putty having the ALD and polyol components within the claimed amounts, as discussed above, the instant claims are being interpreted as the composition resulting from the mixture of the first and second putties, and thus only looking at the final homogenous composition. There appears to be no structural difference between the final composition of mixing a putty A and putty B as discussed above with Bezwada’s Example 7 and the final composition of mixing a first component and second component as recited in the instant claims, which is evidenced by Bezwada who discloses that in their Example 12, there was no apparent difference when mixing an ALD putty with an ALD + polyol putty compared to using straight ALD and polyol putties to form the composition. That is, how the ALD and polyol components are divided up between the two putties prior to mixing does not appear to affect the final composition resulting from mixing the two putties.
	Furthermore, Bezwada’s Clinical Example B exemplifies mixing a putty having a combination of ALD + polyol + particulate material with another putty having a combination of ALD + polyol + particulate material. Moreover, as discussed above, Bezwada discloses that in component 1, a small amount of polyol may be added to form a putty-like prepolymer while a small amount of isocyanate may be added to component 2 to form a putty-like polyol derivative. Thus, Bezwada’s teachings evidence that both putties being mixed may be a mixture of ALD + polyol + particulate materials.
With regards to the instant claims 75 and 76, which are directed to the composition and the two components being pastes, although Bezwada’s compositions and putties are directed to putties, the difference between putties and pastes appear to be the viscosity, which as disclosed by Bezwada is an optimizable variable. As discussed above, Bezwada discloses that the viscosity of the compositions may In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 54-76 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16, 18, 20, 24, and 32-35 of copending Application No. 17/106,509. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	

Conclusion
Claims 54-76 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616